989 So.2d 503 (2008)
ADDISON FABRICATORS, INC.
v.
Ernest DAVIS.
2030897.
Court of Civil Appeals of Alabama.
February 1, 2008.
David L. Dean of Lusk & McAlister, P.C., Birmingham, for appellant.
Jeffrey G. Blackwell and Jennifer L. McKown of Hornsby, Watson, Hornsby & Blackwell, Huntsville, for appellee.


*504 After Remand from the Alabama Supreme Court

PER CURIAM.
The prior judgment of this court affirming, without an opinion, the judgment of the trial court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Addison Fabricators, Inc., 989 So.2d 498 (Ala.2007). On remand to this court, and in compliance with the Supreme Court's opinion, the judgment of the trial court is hereby reversed, and the cause is remanded "for the trial court to determine the extent of injury to [Ernest] Davis's right index finder, right hand, and right arm, and the extent of disability benefits to which he is entitled." 989 So.2d at 503.
REVERSED AND REMANDED.
All the judges concur.